                             Case 19-12411          Doc 65    Filed 05/20/20    Page 1 of 1
Entered: May 20th, 2020
Signed: May 19th, 2020

SO ORDERED




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF MARYLAND
                                            at Baltimore
                                       In re:   Case No.: 19−12411 − DER    Chapter: 13

James Edward Scott
Debtor

                       ORDER WITH NOTICE DISMISSING CHAPTER 13 CASE
                      AND NOTICE THAT AUTOMATIC STAY IS TERMINATED

By Order of Court entered on March 11, 2020, confirmation of the Debtor's proposed Chapter 13 Plan
was denied without leave to amend. The Debtor has not properly prosecuted this action by electing to convert this
Chapter 13 case to a case under another chapter or to dismiss within the time allowed by aforesaid Order.

It is, therefore, by the United States Bankruptcy Court for the District of Maryland,

ORDERED, that the above−captioned Chapter 13 case is DISMISSED; and it is further

ORDERED, that, to the extent the Trustee holds funds that would otherwise be returned to the Debtor, the Trustee
shall first remit therefrom to the Clerk unpaid filing and administrative fees of $0.00 and then remit therefrom any
unpaid claim allowed under 11 U.S.C. § 503(b); and

ALL PARTIES ARE HEREBY NOTIFIED, that the automatic stay imposed by 11 U.S.C. § 362(a) is terminated.


cc:    Debtor
       Attorney for Debtor − J. Michael Broumas
       Case Trustee − Robert S. Thomas II

                                                       End of Order
15x11 (rev. 12/13/2012) − jwhitfield
